Citation Nr: 1522276	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-34 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals, left knee meniscal tear repair.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran had active service from February 2005 to September 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which continued a 20 percent disability rating for service-connected residuals, left knee meniscal tear repair.

In February 2014, the Board remanded this issue for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for a right knee disability as secondary to service-connected residuals, left knee meniscal tear repair has been raised by the record in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran is receiving maximum schedular rating for residuals, left knee meniscal tear repair under Diagnostic Code 5258.
 
2.  The weight of evidence shows that the degenerative joint disease of the left knee and residuals of status post right partial lateral meniscectomy is manifested by limitation of flexion to no worse than 65 degrees, including limitation due to pain; with no objective limitation of extension; and no objective evidence of instability or lateral subluxation.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 20 percent for service-connected residuals, left knee meniscal tear repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Per the February 2014 remand instructions, the RO provided notice to the Veteran in a February 2014 letter that explained what information and evidence was needed to substantiate a claim for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the February 2014 letter, and opportunity for the Veteran to respond, the July 2014 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board notes the record does not include a notice letter specific to what information and evidence was needed to substantiate the claim for an increased rating for residuals, left knee meniscal tear repair.  However, the Board finds that any notice defect was harmless error.  Indeed, the lack of such specific notice here is not shown to prejudice the Veteran.  Rather, the Board determines that from the correspondence of record, a reasonable person should have understood how to substantiate the claim for an increased rating.  Moreover, the Veteran is represented by the Missouri Veterans Commission whom the Board presumes is competent in the practice of Veteran's law. 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Per the February 2014 Board instructions, the RO also obtained all outstanding VA treatment records and asked the Veteran to identify all private treatment medical providers who have treated him for his left knee disability.

In light of the above, the Board finds that the RO substantially complied with the February 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in February 2012, October 2013 and May 2014.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the February 2012, October 2013 and May 2014 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 
 
Increased Ratings Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of back pain and knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Laws and Regulations

The Veteran's left knee disability is currently rated at a 20 percent disability evaluation under Diagnostic Code 5258.  38 C.F.R. §§ 4.20, 4.27 (2014).  

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a maximum 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. §4.71a (2014). 

The Veteran is also service connected for left tibia impairment, status post left lateral/medial menisci tear at a noncompensable evaluation under Diagnostic Code 5262.

Diagnostic Code 5262 applies to impairment of the tibia and fibula.  10, 20, and 30 percent rating is provided for malunion with slight, moderate, marked knee or ankle disability, respectively.  To warrant the next higher rating of 40 percent, there must be nonunion with loose motion, requiring brace.  38 C.F.R. § 4.71a, Code 5262 (2014).

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for a symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2014).  When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

Diagnostic code 5260 applies to limitation of flexion of the knee.  Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Limitation of extension is rated as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2014).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14. See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Factual Background and Analysis

The Veteran filed a claim for an increased rating in January 2012.

The Veteran underwent a VA examination in February 2012.  The VA examiner noted that the Veteran underwent ACL reconstruction and a partial lateral meniscectomy and chondroplasty trochlea.  The Veteran reported that he was having lateral aspect intense sharp localized pain to the lateral aspect of his left knee.  He had intermittent edema.  He reported flare-ups as he could not kneel down or squat with his left knee.  His activities of prolonged standing and walking intensified the discomfort.  He reported residual numbness to the lateral aspect of the knee joint.  Left knee flexion was from 0 to 75 degrees with evidence of painful motion beginning at 70 degrees.  There was no degree of hyperextension.  After 3 repetitions, left knee flexion was from 0 to 75 degrees and there was 0 degrees of hyperextension.  He did not have any additional limitation in the range of motion of the knee following repetitive-use testing.  He did have functional loss and impairment as he had less movement than normal, pain on movement, swelling, disturbance of locomotion, interference with sitting, standing and weight-bearing, and he had isolated tenderness to the lateral aspect of the left knee joint.  Muscle strength testing and stability testing was normal.  There was no history of recurrent patellar subluxation/dislocation.  The Veteran did not have any residual signs and/or symptoms due to his meniscectomy in March 2009.  The Veteran's surgical scars were not painful or unstable and the total area of all the related scars was not greater than 39 square cm.  X-rays revealed postsurgical and mild degenerative skeletal change.

The Veteran underwent a VA examination in October 2013.  The Veteran reported flare-ups as he was unable to kneel with his left knee flexed due to pain.  He was unable to tolerate repetitive bending or squatting.  He had intervals of prolonged standing/walking or climbing ladders caused occasional edema, pain and effusion.  He took ibuprofen on a daily basis.  Left knee flexion was from 0 to 65 degrees with evidence of painful motion beginning at 65 degrees.  There was no degree of hyperextension.  After 3 repetitions, left knee flexion was from 0 to 65 degrees and there was 0 degrees of hyperextension.  He did not have any additional limitation in the range of motion of the knee following repetitive-use testing.  He did have functional loss and impairment as he had less movement than normal, pain on movement, swelling, excess fatigability, disturbance of locomotion, interference with sitting, standing and weight-bearing, and he had isolated tenderness to the lateral aspect of the left knee joint.  He also had stiffness in the morning.  Muscle strength testing and stability testing was normal.  There was no history of recurrent patellar subluxation/dislocation.  The Veteran did not have any residual signs and/or symptoms due to his meniscectomy in March 2009.  The Veteran's surgical scars were not painful or unstable and the total area of all the related scars was not greater than 39 square cm.  He used a brace occasionally.  X-rays demonstrated no fractures or dislocations and no bony destruction.  Early degenerative changes were noted as were postoperative changes from the ACL surgery.  The examiner noted that the Veteran had been working full time on a riverboat.  He was unable to tolerate repetitive squatting or kneeling.   

The Veteran underwent a VA examination in May 2014.  The Veteran continued to work as a welder on riverboat operations.  He reported daily left knee and alteration in his gait due to offset weightbearing of his left knee.  He reported an inability to kneel or squat using his left knee.  He had no further procedures or treatment on his left knee since 2009.  He reported flare-ups as he had daily left knee pain which worsened at intervals without any particular activities.  He reported attempting to rest his knee and took ibuprofen.  His flare-ups occurred every few months with a duration of 2 to 3 weeks at a time.  He increased his wearing of his left knee brace when flare-ups occurred.  Left knee flexion was from 0 to 105 degrees with no evidence of painful motion.  There was no degree of hyperextension.  After 3 repetitions, left knee flexion was from 0 to 105 degrees and there was 0 degrees of hyperextension.  He did not have any additional limitation in the range of motion of the knee following repetitive-use testing.  He did have functional loss and impairment as he had less movement than normal, pain on movement, swelling, excess fatigability, disturbance of locomotion, interference with sitting, standing and weight-bearing, and he had isolated tenderness to the lateral aspect of the left knee joint.  He was unable to kneel or squat.  Muscle strength testing and stability testing was normal.  There was no history of recurrent patellar subluxation/dislocation.  He had a meniscal tear with frequent episodes of joint locking, frequent episodes of joint pain, and frequent episodes of joint effusion of the left knee.  The Veteran did not have any residual signs and/or symptoms due to his meniscectomy in March 2009.  The Veteran's surgical scars were not painful or unstable and the total area of all the related scars was not greater than 39 square cm.  He had an antalgic gait with an obvious limp noted.  He had crepitus to the left knee, palpable tenderness with light palpation to the entire left knee joint (medial/lateral/anterior and posterior).  The Veteran regularly used a left knee unloading brace.  There was no x-ray evidence of patellar subluxation.  There was x-ray evidence of degenerative arthritis.  The examiner noted that the Veteran had been working full time on a riverboat.  He was unable to tolerate repetitive squatting or kneeling.  The examiner indicated that the Veteran had persistent left knee pain, stiffness, diminished range of motion for flexion with radiographic imaging noting early degenerative arthritis and spurs present in his left knee.  There was pain on range of motion testing of the left knee.  The examiner stated that it was conceivable that the pain could further limit function particularly after repetitive use.  It was not feasible however to attempt to express any of this in terms of additional limitation of motion as these matters could not be determined with any degree of medical certainty.  Furthermore, during episodes of any flare-ups, the same applied as it applied to the range of motion testing.  In addition, during painful episodes, there was a possibility of increased fatigue and loss of strength.

The Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's service-connected residuals, left knee meniscal tear repair.

The Board notes again that a 20 percent rating is the maximum available under Diagnostic Code 5258. 

While the Veteran has arthritis of the left knee and there is evidence of limitation of motion in the left knee, a separate compensable rating would be prohibited by the anti-pyramiding provisions of 38 C.F.R. § 4.14.  In essence, the diagnostic codes overlap in ratings based on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under both Diagnostic Code 5258 and Diagnostic Code 5003 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14 ; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  For these reasons, the Board finds that a separate rating under 5003 is not possible.  Instead, the evidence must show that a rating in excess of 20 percent is warranted based on limitation of motion.

However, the Board notes that, even with consideration of functional factors and painful motion, there is no indication that the Veteran has limitation of motion that meets or approximates the criteria for a compensable evaluation under Diagnostic Codes 5260 and/or 5261.  The Veteran has been repeatedly been able to achieve a normal range of extension-that is, extension to 0 degrees.  Though the Veteran's left knee exhibited some loss of motion in flexion, the loss of motion was no worse than 65 degrees which was demonstrated on the October 2013 VA examination.  Notably, the Veteran's most recent VA examination in May 2014 only demonstrated limitation of flexion to 105 degrees.

Further, there is no evidence to support a higher disability rating for the left knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

In this regard, the VA examinations have consistently shown that the Veteran does not experiences a degree of functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a rating in excess of 20 percent.  See 38 C.F.R. §§ 4.40, 4.45 (2014); see also DeLuca, supra.  Further, the Board has considered the point at which the Veteran first experienced pain, 65 degrees of flexion, in determining his limitation of motion.  While the October 2013 VA examiner noted flexion from 0 to 65 degrees, she also specifically indicated that the Veteran did not have any additional limitation in the range of motion of the knee following repetitive-use testing.  

The Board notes that the Veteran reported flare-ups with subjective complaints of pain.  The May 2014 VA examiner also noted that it was conceivable that the pain could further limit function particularly after repetitive use.  The examiner however determined that it was not feasible however to attempt to express this or any limitations of function during flare-ups in terms of additional limitation of motion as these matters could not be determined with any degree of medical certainty.  

The Board finds that the competent medical evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  There is no evidence that limitations of function during flare-ups in terms of additional limitation of motion would result in a compensable evaluation for either extension or flexion.  The Veteran himself reported that flare-ups occurred only every few months with a duration of 2 to 3 weeks at a time and that he merely increased his wearing of his left knee brace when flare-ups occurred.  Thus, even accounting for the Veteran's reports of flare-ups and its associated limitations of motion, the Board finds that the overall impairment resulting from his left knee disability would still more closely approximate no more than the 20 percent rating currently assigned.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 20 percent as contemplated by the holding in Deluca. 

Additionally, there is no indication that the Veteran's left knee disability warrants an increased or separate rating under any diagnostic code not discussed above.  The claims folder contains no medical evidence indicating that the Veteran's left knee disability is manifested by ankylosis, impairment of the fibula, or symptoms other than those discussed above.  As such, an increased rating cannot be assigned for the knee under Diagnostic Codes 5256 or 5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262-5263 (2014).  Furthermore, given the compensable rating already assigned under Diagnostic Code 5258, the Board finds that a separate rating under Diagnostic Code 5259 would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.

An increased rating is also unwarranted under Diagnostic Code 5257 because the Veteran has not been diagnosed with recurrent subluxation or lateral instability.  The Board has considered that the Veteran wears a brace for his instability of the left knee.  However, the Board ultimately places more weight on the consistent results of his VA examinations, which revealed no objective evidence of instability in his left knee.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected residuals, left knee meniscal tear repair are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected residuals, left knee meniscal tear repair disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.



ORDER

Entitlement to a disability rating in excess of 20 percent for residuals, left knee meniscal tear repair is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


